Title: To George Washington from James McHenry, 12 July 1796
From: McHenry, James
To: Washington, George


        
          Sir
          War office 12 July 1796.
        
        In addition to the suggestions in my letter of monday I would beg leave to submit the following considerations.
        With respect to the running of the Cherokee line.
        On Mr Dinsmore’s arrival from that nation I questioned him concerning the fittest persons to be employed on the part of the U.S. He said, that Gen. Pickens would be more agreeable to the Cherokees than any other person: that he knew them; and that they had great confidence in him. He gave it also as his opinion, that a military guard would be necessary for the security of the commissioners. I inquired then if any inconvenience would result from delaying to run the line till after the visit which the Cherokees were permitted to make to the President in the autumn, when that and other matters relative to their concerns might be talked over and finally adjusted. He thought not.
        You will recollect that it is stipulated in the treaty of 1791, that the boundary line is to be run and plainly marked by three persons appointed on the part of the U.S. and three Cherokees on the part of their nation: and that by the supplementary treaty of 1794 it is further stipulated, that “the Cherokee nation shall have ninety days notice of the time and place at which the commissioners of the U.S. intend to commence their operations.”
        Should the rule which is here laid down be followed, it would be late in November before the work of marking could even be commenced, which would necessarily throw its completion into the winter.
        This appeared to me an objection to entering upon it during the present year; and with other circumstances induced me to think that it might be undertaken with more propriety during the next.
        In the interval, the character of the administration of Tenessee will be more developed, and the disposition of its inhabitants better known to government. Peace may also take place in

Europe and the minds of the frontier people, be more inclined to concur in measures calculated to preserve the tranquility of the union; for tho’ the war is so distant from the U.S. it acts nevertheless to indispose those characters which naturally tend to the frontiers to acts of insubordination and disobedience. It affords besides the oppertunity to know whether General Pickens will serve as commissioner, and to fix a precise time with the Indians for commencing the work without risk of disappointment.
        If you should conclude upon such considerations as these, to suspend the business till next year, it may be proper that I should desire McKee or Dinsmore to inform the Cherokees, that the President wishes those of their chiefs who have been permitted to visit him in autumn to come prepared with the names of the three persons which their nation may appoint to attend the commissioners on the part of the U.S.; that the President will then communicate to them the time when and place where his commissioners will be ready to commence running the line, in order that they may make it known to their nation on their return.
        With respect to superintendant of Indian affairs.
        The late act of Congress which admitted Tenessee into the union as a State has virtually repealed so much of the ordinance of Congress as vested its governor whilst a territory with the office of superintendant of Indian affairs.
        So far that act divested its governor of the office. Does any other act authorise the President to appoint a superintendant or agent of Indian affairs?
        I think the act “to regulate trade and intercourse with the Indian tribes, and to preserve peace on the frontiers” passed the 19th of May ulto may be construed as having vested this power in the President.
        Granting licences to trade with the Indians or purchase articles from them are among the duties assigned to a superintendant.
        Sect. 3. of the act just quoted tho’ it contemplates two territorial districts provides nevertheless that no person shall go into any country allotted or secured by treaty to any of the Indian tribes South of the river Ohio, without a passport from the governor of some one of the U.S. or the officer of the troops of the U.S., commanding at the nearest post on the frontiers, or such other person, as the President of the U.S. may from time to time authorise to grant the same.
        
        Sect. 7. enacts that no person shall be permitted to reside at any of the towns, or hunting camps, of any of the Indian tribes as a trader, without a licence under the hand and seal of the superintendant of the department, or of such other person as the President of the U.S. shall authorise to grant licences for that purpose.
        Sect. 14. enacts, that if any Indian belonging to any tribe in amity with the U.S. shall come over or across the boundary line into any State or territory inhabited by citizens of the U.S. and there take steal or destroy any horse, horses, or other property, belonging to any citizen or inhabitant of the U.S., or of either of the territorial districts of the U.S. or shall commit any murder, violence, or outrage, upon such citizen, or inhabitant, it shall be the duty of such citizen or inhabitant, his representative attorney or agent to make application to the superintendant, or such other person as the President of the U.S. shall authorise for that purpose.
        From these and other parts of this act it appears that the President may authorise a person to reside within any of the States bordering upon Indian tribes, in amity with the U.S. and vest them with the powers and functions of superintendant of Indian affairs.
        Tenessee having become a State, and being organised, and admitted into the union as a State, the President has the same power to appoint an agent of Indian affairs to reside within it, as he has to appoint an agent to reside within the State of Georgia.
        Under the impression that this construction ought to be given to the act in question, I wrote to Col. Henly agent of the war department June 23d to govern himself on applications from the Inhabitants of Tenessee for indemnification for waste or injury done their property by friendly Indians, by the 14th section of the said act.
        Should this construction of the intercourse act strike you as a justifiable one, Mr Henley and Mr Dinsmore may be authorised to perform such duties as the present State of things may require without the formality of a new appointment or any additional salary.
        With respect to the appointments of agents for trading houses. I do not know that I can add any thing to what I have said in my last on this subject. To the Southward, the scites are yet to be

determined by treaty; and till the treasury can furnish the means to purchase the goods I do not perceive any apparent advantage from the appointment of factors. With the greatest respect I have the honour to be Sir your most ob. st
        
          James McHenrySecy of war
        
      